Citation Nr: 0529219	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs death 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the benefits sought 
on appeal.  The appellant seeks benefits as a surviving 
spouse.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The claimant's spouse died in December 1970.  The 
certification from the service department shows that the 
claimant's spouse had no service as a member of the 
Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for legal entitlement to VA death benefits are 
not met.  38 U.S.C.A. §§ 107, 501, 5103 (West 2002); 
38 C.F.R. §§ 3.40, 3.41, 3.102, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005), does not apply in the instant case.  The 
only issue is whether the appellant's spouse had the 
requisite qualifying service to establish her entitlement to 
VA death benefits.  The record includes a service department 
certification that the appellant's spouse did not have 
qualifying service.  Because qualifying service and how it 
may be established are outlined in statute and regulation, 
the Board's review is limited to interpretation of the 
pertinent law and regulations.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of VCAA does not affect matters on 
appeal from the Board when the question is limited to 
statutory interpretation.  Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The claimant's spouse died in December 1970.  She claims that 
he served with the Philippine Commonwealth Army from August 
1941 to May 1945 and that VA death benefits should be awarded 
to her based upon that service.  However, the certification 
from the service department shows that the claimant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including recognized guerrillas, in the service of the 
United States Armed Forces.

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j) (West 2002).  The term 
veteran means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) 
(2005).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002); Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

The statutes relating to VA death pension benefits are found 
in 38 U.S.C. Chapter 15.  As the pension statutes are not 
found in 38 U.S.C. Chapter 11 or 38 U.S.C. Chapter 13, the 
appellant's spouse's alleged service would not constitute 
qualifying service for that benefit, even if certified by the 
appropriate service department.  However, in this case, the 
service department did not certify any service with the 
Philippine Commonwealth Army, in recognized guerrilla 
service, or with the United States Armed Forces.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341-
42 (1997).  Further, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed forces."  Duro and Venturella, both supra; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The Board finds that there is no legal basis upon which the 
appellant's claim for VA death pension benefits can be 
granted.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In this case, the evidence does not show 
that the claimant's spouse had the requisite service for 
entitlement to the benefit sought.  Accordingly, the claim of 
entitlement to VA death benefits as a surviving spouse is 
denied.




ORDER

Legal entitlement to VA death benefits has not been 
established and the benefits sought on appeal are denied.


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


